Citation Nr: 1454482	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 12, 2009.

2.  Entitlement to an increased initial evaluation for service-connected asthma, currently evaluated as noncompensable (0 percent disabling) prior to November 1, 2013, and as 10 percent disabling thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hemorrhoids.

4.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) as of March 12, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985, and from September 1988 to September 2005. 

These matters were received by the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD, evaluated as 10 percent disabling, granted service connection for asthma, evaluated as noncompensable, and granted service connection for hemorrhoids, evaluated as 10 percent disabling.  The Veteran appealed the issues of entitlement to increased initial evaluations.

In November 2013, the Veteran's increased initial evaluation claim for PTSD was granted, to the extent that a 30 percent rating was assigned with an effective date of March 12, 2009.  In March 2014, the Veteran's initial compensable evaluation claim for asthma was granted, to the extent that a 10 percent rating was assigned with an effective date of November 1, 2013.  Since these increases did not constitute a full grants of the benefits sought, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This issue of entitlement to an evaluation in excess of 30 percent for PTSD as of March 12, 2009, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 
FINDINGS OF FACT

1.  Prior to March 12, 2009, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include sleep difficulties and irritability; his psychiatric disorder has not resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Prior to November 1, 2013, the Veteran's service-connected asthma is not shown to have been productive of an FEV-1 of 71-80 percent of the predicted amount, an FEV-1/FVC of 71-80 percent of the predicted amount, or that he required intermittent inhalational or oral bronchodilator therapy.  

3.  As of November 1, 2013, the Veteran's service-connected asthma is not shown to have been productive of an FEV-1 of 56-70 percent predicted, an FEV-1/FVC of 56-70 percent, or to require daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.

4.  The Veteran's service-connected hemorrhoids are not shown to have been productive of persistent bleeding and with secondary anemia, or fissures.      


CONCLUSIONS OF LAW

1.  Prior to March 12, 2009, the criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected PTSD are not shown to have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).

2.  Prior to November 1, 2013, the criteria for a compensable evaluation for the Veteran's service-connected asthma are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6602 (2014). 

3.  As of November 1, 2013, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected asthma are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2002& Supp. 2014 ); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6602 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected hemorrhoids are not shown to have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Increased Evaluations

In August 2007, the RO granted service connection for PTSD, asthma, and hemorrhoids.  The Veteran has appealed the issues of entitlement to increased initial evaluations for his service-connected PTSD, asthma, and hemorrhoids.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

With regard to the history of the disabilities in issue, the Veteran's service treatment reports show that his lungs, anus and rectum, and psychiatric condition were repeatedly found to be clinically normal, and that he denied any relevant symptoms in his reports of medical histories.  38 C.F.R. § 4.1 (2014).  However, the "report of medical history" accompanying his separation examination report, dated in June 2005, notes a two-year history of hemorrhoids that a physician had concluded were not severe enough for surgical correction, and that the Veteran had short-term memory loss, with a reported a dislike of crowds, and having poor sleep, as well as a history of marriage counseling and multiple concussions.  He also reported a history of bronchial asthma.  His service personnel files show that he was a pilot with an elite aviation unit, and that he served in areas that included Grenada, and Central and South America, with awards that include the Combat Medical Badge.

A.  PTSD (prior to March 12, 2009)

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

A VA PTSD examination report, dated in June 2006, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history of individual counseling for emotional instability during service, as well as some marital counseling during service.  The report notes the following: there was no current relevant treatment, and no history of use of psychotropic medication or hospitalization for psychiatric symptoms.  The Veteran stated that he feels better when he spends time with his dog rather than when he is engaged in an activity. 
There are no symptoms consistent with mania.  There are no problematic effects from alcohol use, and no substance abuse issues.  The Veteran was divorced once, with a current divorce pending.  He had no children.  He has a great relationship with his family, and four or five good friends.  There was no history of assaultiveness or suicide attempts.  

On examination, he was neatly groomed and appropriately dressed.  He was irritable and agitated.  Affect was constricted.  Speech was unremarkable.  He was oriented to person, time, and place.  Thought content and thought processes were unremarkable.  There were no delusions, hallucinations, inappropriate behavior, panic attacks, or homicidal or suicidal behavior.  With regard to judgment, he understood the outcome of his behavior.  There was sleep impairment; he wakes up several times a night, obtains a total of 6 hours of sleep, and feels tired when he awakens.  He was meticulous with his environment, to include with regard to cleanliness, but did not feel it was excessive.  Impulse control was fair.  There were no problems with the activities of daily living.  Remote and immediate memory were normal, recent memory was mildly impaired.  He had difficulty at work, but compensated with meticulous note-taking.  He became irritable and yelled at others.  He was employed full-time as a systems simulator integrator, with no time lost from work during the past 12 months.  

The Axis I diagnosis was chronic PTSD.  The Axis V diagnosis was a GAF score of 76.  The examiner stated that it was difficult to determine exactly how his PTSD symptoms had impacted his quality of life, as he has maintained such a high level of functioning during service.  His PTSD symptoms were not severe enough to
interfere with his occupational and social functioning.   There were not PTSD signs and symptoms that were transient or mild and which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

An October 2007 VA progress note shows that the Veteran denied being suicidal.  He reported waking up about every two hours, but denied nightmares.  He said he was not aware of being depressed, and that he did not have outbursts of anger, but that he was irritable.  VA reports show that in October 2007, the Veteran was involved in a motorcycle accident.  He sustained injuries that included T4 myelopathy, ASIA (American Spinal Injury Association)  Grade B (incomplete sensory but not motor function is preserved below the neurological level and includes the sacral segments S4-S5), with a neurogenic bowel and bladder.  He received extensive inpatient and outpatient treatment for his injuries through 2008.  

VA reports, dated in January 2008, note that his neurocognitive testing results revealed average to high average functioning, that this level of functioning was not anticipated to cause considerable impairment for rehabilitation, transition to home, or occupational tasks, that he had a girlfriend, and that he had continued to do some work for his employer via computer and had a plan in place for returning to work gradually.  

An April 2008 report notes that he had returned to work part-time and that he was adjusting well.  He reported a mild disturbance in mood consistent with situation, and mild irritability associated with his girlfriend's four year-old.  On examination, he was alert and oriented times four, with a mildly dysphoric mood.  Speech was fluid and thoughts were sequential.  There was no evidence of delusional, suicidal, homicidal, or obsessive content.  The GAF score was 70.

A February 2009 VA progress note indicates that there was no suicidal ideation.  

A March 3, 2009 VA progress note shows that the Veteran complained of "relationship issues," with problems sleeping and anxiety, and that he felt overwhelmed.  He reported that he was working full-time "at the arsenal."

After reviewing the totality of the evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's PTSD prior to March 12, 2009.  The medical evidence prior to this time clearly indicates no more than a mild disorder with no significant impact on the Veteran's ability to stay employed.  In this regard, the June 2006 VA examination report shows that the Veteran was employed full-time, and that he had not lost any time at work due to his psychiatric symptoms.  He was afforded a GAF score of 76, which is evidence that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  The examiner stated that the Veteran's PTSD symptoms were not severe enough to interfere with his occupational and social functioning, and that there were not PTSD signs and symptoms that were transient or mild and which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

Following his VA examination in June 2006, the Veteran reduced his workload due to injuries from an October 2007 motorcycle accident, but reported that he was back to work full-time in April 2008 and March 3, 2009 reports.  In April 2008, he was afforded a GAF score of 70, which is evidence of no more than mild symptoms.  

The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 30 percent evaluation under DC 9411 prior to March 12, 2009.  See 38 C.F.R. § 4.7; Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).




B.  Asthma

The Veteran argues that he is entitled to an initial increased rating for asthmatic bronchitis, currently evaluated as noncompensable prior to November 1, 2013, and as 10 percent disabling thereafter. 

In August 2007, the RO granted service connection for asthma, evaluated as noncompensable percent disabling.  The Veteran appealed the issue of entitlement to an increased initial evaluation, and the claim was subsequently granted, to the extent that it assigned a 10 percent evaluation with an effective date of November 1, 2013.  

The RO has evaluated the Veteran's asthma under 38 C.F.R. § 4.97, DC 6602.  

Under 38 C.F.R. § 4.97, DC 6602, a 10 percent evaluation is warranted for bronchial asthma when forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used.

Under 38 C.F.R. § 4.97, DC 6602, a 30 percent rating is warranted for bronchial asthma where pulmonary function testing reveals that FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.

Under 38 C.F.R. § 4.96, ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other nor with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Under VA's rating procedures, the post-bronchodilator value provides the ideal estimate of the veteran's best possible functioning and assures consistent evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).

1.  Prior to November 1, 2013

A VA examination report, dated in June 2006, shows that the Veteran reported a history of pneumonia or acute bronchitis beginning in 1996, with nasal
congestion with cough and upper chest congestion, lasting one to four weeks.  He also had fever and chills.  He reported having five such episodes since 2005.  He said that he will take decongestants and antihistamines, and that he would be given antibiotics and it would gradually improve, but that he keeps having recurrent episodes.  He stated that he is not taking any medication for this on a
constant basis.  He denied any impairment in employment due to his symptoms, although he was less efficient at work during flare-ups.  

The post bronchodilator pulmonary function tests (PFTs) showed a FVC of 5.26, which is 104 percent of predicted.  The FEV-1 is 4.13, which is 103 percent of predicted.  Vital capacity was 106 percent of predicted.  Total lung capacity was 102 percent of predicted.  Residual volume was 99 percent of predicted.  The DLCO is 31.8, which is 108 percent of predicted.  The DLCO/VA as 4.49 percent which is 106 percent of predicted.  A value for FEV-1/FVC was not provided.  See also associated PFT, dated in June 2006.  The diagnosis was asthma, and the report notes that the Veteran describes recurrent episodes of cough and bronchitis and that he had pulmonary function tests that are consistent with reactive airway disease, as there was significant improvement in his FEV-1 following bronchodilators.  

VA progress notes include multiple "problem lists" noting unspecified asthma.  An October 2007 report notes that the Veteran reported that he has asthma that mostly affected him when he was running.  An April 2009 report notes that the Veteran did not have asthma.  In November 2009, the Veteran reported a productive cough and was noted to have asthma.  He was provided with Augmentin.  In February 2010, the Veteran denied having asthma attacks.

The Board has determined that an initial compensable evaluation prior to November 1, 2013 is not warranted, as the pulmonary function test in June 2006 revealed FEV-1 of 103 percent predicted.  See 38 C.F.R. § 4.97, DC 6602.  There is no medical evidence to show he had an FEV-1 of 71-80 percent of the predicted amount, an FEV-1/FVC of 71-80 percent of the predicted amount, or that he required intermittent inhalational or oral bronchodilator therapy.  Accordingly, the criteria for a compensable evaluation under DC 6602 have not been met.

2.  As of November 1, 2013

A VA respiratory DBQ, dated in November 2013, indicates that the Veteran was examined on November 1, 2013.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained that he was symptomatic when reclining, with occasional dyspnea and some light wheezing.  The report notes that the Veteran did not require oral or parenteral corticosteroids, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He was noted to require intermittent inhalational anti-inflammatory medication.  In the past 12 months there had been no asthma attacks with episodes of respiratory failure, and no physician visits for required care of exacerbations.  The diagnosis was asthma.  An addendum notes that FVC was 70 percent of predicted, FEV-1 was 77 percent of predicted, and that  FEV-1/FVC was 80 percent of predicted (all post-bronchodilator).  DLCO was 80 percent (pre-bronchodilator).

The Board has determined that an evaluation in excess of 10 percent is not warranted, as the pulmonary function test in November 2013 revealed that his FVC was 70 percent of predicted, his FEV-1 was 77 percent of predicted, and that his  FEV-1/FVC was 80 percent of predicted.  There is no evidence to show that he had an FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 percent, or that he required daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  

Based on the foregoing, the Board finds that the medical evidence does not show that the criteria for a 30 percent rating under DC 6602 have been met, and that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for asthma.  In reaching both decisions as to asthma, the Board has considered the Veteran's representative's argument that the November 2013 VA DBQ shows that the Veteran reported use of Singulair and Spiriva during service, and that this may fulfill the criteria for an increased evaluation.  However, the report indicates that the Veteran stated that these medications were both used during service, with no post-service medical evidence to show current use.  Accordingly, the claims must be denied.

C.  Hemorrhoids

As for the history of the disability in issue, see 38 C.F.R. § 4.1, the Veteran's May 2006 report of medical history show that he indicated a history of "rectal disease, hemorrhoids, or blood from rectum." 

In August 2007, the RO granted service connection for hemorrhoids, evaluated as 10 percent disabling, with an effective date of October 1, 2005.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 10 percent.

The Veteran's hemorrhoids have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  

Under DC 7336, an evaluation of 10 percent is warranted for hemorrhoids, external or internal: large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences. 

A 20 percent rating is warranted where there is persistent bleeding and with secondary anemia, or with fissures.

The Board finds that an initial evaluation in excess of 10 percent is not warranted.  A June 2006 VA examination report notes that on examination, there was a hemorrhoidal tag.  The relevant diagnosis was recurrent hemorrhoids.  There was no evidence of thrombosed hemorrhoid, or active hemorrhoid.  There was no diagnosis of anemia, and there was no finding of fissures.  An October 2007 VA progress notes shows that the Veteran reported that he had hemorrhoids, but that they were not bothering him at present.  A VA DBQ, dated in November 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: his hemorrhoids were asymptomatic at present.  He had had a normal examination in 2013.  He was not required to take continuous medication for his symptoms.  The examination was deferred, because there were no complaints.  There was no impact on his ability to work.  The diagnosis was "internal or external hemorrhoids."  In summary, there is no evidence or findings to show the Veteran has had anemia, or fissures, as required for a 20 percent rating under DC 7336.  Accordingly, an initial evaluation in excess of 10 percent is not warranted under DC 7336.

D.  Conclusion

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116. 
 
The schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities in issue, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  Here, the medical evidence is sufficient to show that there is anything exceptional or unusual about the Veteran's service-connected disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his service-connected disabilities have caused him to miss work, or that they have resulted in any surgery or hospitalizations.  The evidence indicates that the Veteran has worked full-time except for a period following an October 2007 motorcycle accident during which he eventually went from part-time work back to full-time work.  The Board finds, therefore, that the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted. 

In reaching these decisions, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements (in some cases, the Veteran's own statements suggests that he is having the problems associated at the disability evaluation he currently has).  Accordingly, the Veteran's claims must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disabilities in issue.  The evidence indicates that the Veteran is working full-time in computer technology, and that he stopped working, or worked part-time, for several months after an October 2007 motorcycle accident.  

Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by this record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Duties to Notify and Assist

With regard to claims for initial increased evaluations, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In any event, following multiple medical evaluations, the Board finds the duty to assist has been met. 

ORDER

Prior to March 12, 2009, an initial evaluation in excess of 10 percent for service-connected PTSD is denied.  

Prior to November 1, 2013, a compensable evaluation for service-connected asthma is denied. 

As of November 1, 2013, an evaluation in excess of 10 percent for service-connected asthma is denied.

An initial evaluation in excess of 10 percent for service-connected hemorrhoids is denied.  


REMAND

VA also has a duty to assist the appellant in substantiating his claim.  This duty includes helping procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c) (2014).  When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the appellant.  38 C.F.R. § 3.159(e)(2) (2014).  This notice shall request that the appellant authorize the release of the records to VA.  Id.  It alternatively shall request that the appellant obtain the records herself and provide them to VA.  Id. 

The Veteran's VA PTSD DBQ, dated in November 2013, shows that he reported that he began receiving private treatment from a health care provider identified as "Dr. H" in Huntsville at some point after 2010.  Dr. H's records are not currently associated with the claims file.  A review of the claims folder does not show that the appellant has been requested to provide authorization for the release of such records to VA or alternatively to supply such records to VA himself.  Fulfillment of the duty to assist pursuant to 38 C.F.R. § 3.159(e)(2) (2014) requires that this request be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain all records of the Veteran's treatment from Dr. H.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate all identified records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

The Veteran himself may wish to submit these records to the VA in order to expedite his own case.  

2.  Thereafter, readjudicate the issue on appeal (another examination of the disability at issue may be needed).  If the benefits sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


